Citation Nr: 1042023	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-04 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Kenneth S. Beskin, Attorney


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2007 rating decision in which the RO denied service 
connection for a back disability and a right knee disability.  In 
August 2007, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in January 2008, and in 
February 2008, the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals).

In May 2009, the Veteran testified during a Board hearing before 
a Veterans Law Judge at the RO; a transcript of that hearing is 
of record. 

In October 2009, the Board denied the Veteran's claims for 
service connection.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims, and a Joint 
Motion for Partial Vacatur and Remand was issued in May 2010.

The Board notes that, while the Veteran previously was 
represented by Military Order of the Purple Heart, in July 2010, 
the Veteran granted a power-of-attorney in favor of Kenneth S. 
Beskin, a private attorney, with regard to the claims on appeal.  
The Veteran's current attorney has submitted written argument on 
his behalf.  The Board recognizes the change in representation.

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the Veteran when further action, 
on his part, is required. 






REMAND

As mentioned above, in May 2009, the Veteran testified during a 
Board hearing before a Veterans Law Judge; however, the Veterans 
Law Judge that presided over that hearing is no longer employed 
by the Board.  The law requires the Veterans Law Judge who 
conducted the hearing to participate in the decision on appeal.  
38 C.F.R. § 20.707 (2010).  Therefore, in October 2010, the Board 
sent the Veteran a letter informing him of this and offering him 
another hearing before a Veterans Law Judge that will ultimately 
decide this appeal.  Later that month, the Veteran responded and 
requested another hearing before a Veterans Law Judge at the RO 
(i.e., Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  As the 
RO schedules Travel Board hearings, a remand of this matter is 
warranted to schedule the desired hearing in accordance with the 
Veteran's request.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing.  See 
38 C.F.R. § 20.704(b) (2010).  After the 
hearing, the claims file should be returned 
to the Board in accordance with current 
appellate procedures. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development, and it is not the Board's 
intent to imply whether the benefit requested should be granted 
or denied.  The Veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


